Counsel for appellee vigorously assail the foregoing opinion, which they characterize as "unsound," and the result of which is "dangerous in its miscarriage of justice." The brief then continues:
"In the first place, there is absolutely no evidence from the first word of this record to the last that the insured in the policy came within the terms and conditions of the constitution and by-laws designating certain persons as those of a more hazardous risk, requiring the payment of an additional premium."
A change of occupation from that of a farmer to the more hazardous one of flagman *Page 45 
on a freight train, without giving notice and paying the additional premium, as required by the constitution and by-laws of the order, was the very foundation of the defense in this cause. If there had been no change to such hazardous occupation within the meaning of the laws of the order, then there would have been no breach by the insured, and all that is written in the original opinion in this cause would be entirely useless, and without foundation. Therefore the assertion of counsel, as noted above, calls for a brief response upon this question.
That portion of the constitution and by-laws here in question defining such hazardous occupations reads as follows:
"Sec. 43a. Structural iron workers, circus riders, and trapeze performers, conductors and brakemen on railway freight trains, locomotive engineers, and firemen, switchmen, hostlers, and other similar railway or steamship employees, excepting agents, office men, and those engaged in employment not more hazardous."
The fact that the position of flagman was not specifically named in the foregoing by-law did not escape the attention of the writer upon the original consideration of this record, but it appears very clear from a study of the record that the position of a flagman was assumed by all the parties, as well as by the trial court, to have been embraced within the meaning of the language of the by-laws, and that this did not constitute a controverted issue in the cause. We have reread the original brief filed by counsel for appellee upon submission of the cause in this court and we fail to find any indication therein whatever that it was insisted the insured had not made a change of occupation to a more hazardous one, contrary to the by-laws.
The statement in the original opinion is entirely correct to the effect that "the principal insistence on the part of appellee was that the forfeiture was waived."
The evidence was without dispute, as testified by the plaintiff in the cause, that her husband had been engaged as a flagman on the railroad —
"for seven years and seven months before his death. * * * He was a passenger flagman first; * * * he was a passenger flagman for about two years, and the balance of the time, of about five years and two months, he was a flagman on the rear end of a freight train."
While it is true that the foregoing excerpt from the by-laws merely names conductors and brakemen on railway freight trains, locomotive engineers, firemen, switchmen, and hostlers, yet there is added the further significant language, "and other similar railway or steamship employees." With no discussion of this question upon the original submission, the court took it for granted that the parties to the cause had assumed that it would be held that the position of freight train flagman would clearly be included as "a similar railway" position, so far as the question of hazardous occupations was concerned, as conductors, brakemen, firemen and switchmen. We consider it too clear for discussion that the language of the exception as to agents and office men has no material bearing upon this question, and may be laid out of view. True, there was no proof offered that the position of such flagman was such a similar hazardous occupation as that of conductor, and the other positions named in the by-laws, but we think none was necessary.
Courts take judicial notice of that which is generally known, "for justice does not require that courts profess to be more ignorant than the rest of mankind." 15 R. C. L. p. 1057. The public has, in the main, a correct understanding of the ordinary duties of a flagman on a freight train, as compared to the conductor and other such railway employees designated in the by-laws of the order, and the courts will therefore take judicial notice thereof. 15 R. C. L. p. 1124. We have no hesitancy in holding, therefore, that the position of flagman on a freight train comes within the meaning of the language of the by-laws, "and other similar railway * * * employees," and that, consequently, proof that he held such position was itself sufficient, without more. "Judicial notice of such fact takes the place of proof, and is of equal force." R. C. L. supra (1056).
The other questions argued in brief upon this application were fully treated in the original opinion, and as to them we rest content as to what was there said.
The application for rehearing will be denied.